IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-18-00019-CV

                          IN RE U-HAUL CO. OF TEXAS


                                 Original Proceeding



                                        ORDER

       Relator’s Petition for Writ of Mandamus was filed on January 18, 2018. The Court

requests a response from the parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any

response shall be filed with the Clerk of this Court no later than 7 days from the date of

this order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Scoggins did not participate in the deliberation of this order)
Response requested
Order issued and filed January 19, 2018